
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


[DHS Logo]

State of California—Health and Human Services Agency
DEPARTMENT OF HEALTH SERVICES

--------------------------------------------------------------------------------

June 28, 2002

Douglas S. Harrington, MD
Laboratory Director and CEO
Specialty Laboratories, Inc
2211 Michigan Avenue
Santa Monica, CA 90404-3900

Dear Dr. Harrington,

        The Department of Health Services has determined that Specialty
Laboratories is in substantial compliance with California clinical laboratory
law effective June 28, 2002, as determined by an onsite monitoring on June 18
and 19, 2002, and acceptance of your June 25, 2002 Plan of Correction. It is our
understanding that you have withdrawn the December 8, 2001 Plan of Correction
submitted by the previous Laboratory Director of Specialty Laboratories, Albert
Rabinovitch, M.D.

        A Plan of Correction was submitted by Specialty Laboratories on June 25,
2002 for deficiencies observed in an unannounced complaint investigation
conducted October 9 and 10, 2001 and follow-up onsite monitoring on May 7 and 8,
2002. Based on review of the Plan of Correction, as well as of documents secured
during the onsite monitoring and supporting materials submitted by Specialty
Laboratories, the Department has determined substantial compliance. These
submissions constitute a credible allegation of compliance.

        Three standard level deficiencies remain uncorrected, however. These
must be brought into compliance as soon as possible. They are:

1.The Plan of Correction for deficiencies cited at D1200, D1214, D5201, and
D6076 should be amended as shown (by underlining) below: Unlicensed persons may
make primary inoculations of test material onto appropriate culture media, stain
slide preparations for microscopic examination, and subculture from liquid media
(all activities authorized pursuant to BPC § 1269(e)(2)).

2.Regarding the deficiency cited at D4135, when Specialty Laboratories resumes
testing for the Natural Killer Cell Function by Chromium Release (NK) by its
"revised" procedure, the procedure shall be signed as approved and dated by the
current Laboratory Director.

[Flex Logo]

--------------------------------------------------------------------------------

Laboratory Field Services, 1111 Broadway, 19th Floor, Oakland, CA 94607
Telephone: 510-873-6328 Internet:
http//www.dhs.cahwnet.gov/ps/ls/lfsb/lfsbindex.htm

--------------------------------------------------------------------------------

3.In further reference to D4135, page 5 of the NK procedure refers to an
assay-specific coversheet that was not submitted for review with the plan of
correction. It is stated that this coversheet defines activities performed by
licensed persons and those, by unlicensed laboratory aides. The coversheet shall
be submitted to LFS for review prior to the laboratory resuming NK testing.
Alternatively, these could be incorporated into an amended procedure that is
signed off by the current Laboratory Director and submitted to LFS for review.

        Department staff also conducted an unannounced onsite inspection of
Specialty Laboratories on June 18 and 19, 2002 to assess the progress Specialty
Laboratories was making to correct deficiencies found in October 9 and 10, 2001.
A comprehensive review on those days showed that the laboratory had already
corrected many areas of non-compliance.

        By regaining substantial compliance with state law, Specialty
Laboratories is no longer in jeopardy of the principal sanction of license
revocation. However, the alternative sanctions noticed to you on March 28, 2002
will be continued. Such notice will follow in a separate communication.

        If you have any questions, do not hesitate to contact me at
(510)-873-6371.

Sincerely,

/s/ ROBERT J. THOMAS                        
Robert J. Thomas,
Chief Personnel Licensing Section

CcLinda Bryant, Chief
Facility Licensing Section
Laboratory Field Services
1111Broadway, 19th Floor
Oakland, CA 94607

Karen Fuller, Acting Director
Division of State Operations, CLIA Program
Center for Medicare and Medicaid Services, Region IX
75 Hawthorne Street, Fourth Floor
San Francisco, CA 94105

Cindy Lloyd, Senior Counsel
Department of Health Services
Office of Legal Services
714 P Street, Room 1216
Sacramento, CA 95814

Mary Jew, CLIA Health Insurance Specialist
Division of State Operations, CLIA Program
Center for Medicare and Medicaid Services, Region IX
75 Hawthorne Street, Fourth Floor
San Francisco, CA 94105

Karen L. Nickel, Chief
Laboratory Field Services
1111 Broadway St., 19th Floor
Oakland, CA 94607

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1

